United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 12-3805
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                  Mark E. Bowman

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                             Submitted: May 28, 2013
                               Filed: May 31, 2013
                                 [Unpublished]
                                 ____________

Before WOLLMAN, BOWMAN, and GRUENDER, Circuit Judges.
                       ____________

PER CURIAM.

      Mark Bowman appeals the district court’s1 denial of his 18 U.S.C. § 3582(c)(2)
sentence-reduction motion based on Amendment 750 to the United States Sentencing

      1
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.
Guidelines. We conclude that Bowman was not entitled to a reduction based on the
amendment, as the sentence he received in 2006 was the statutory mandatory
minimum. See United States v. Peters, 524 F.3d 905, 907 (8th Cir. 2008) (per
curiam). Further, counsel’s argument on appeal that Bowman should receive the
benefit of the statutory changes of the Fair Sentencing Act of 2010 (FSA) fails
because, among other reasons, we have held that the FSA does not apply to
defendants who were sentenced prior to its August 3, 2010 enactment. See United
States v. Brewer, 624 F.3d 900, 909 n.7 (8th Cir. 2010); cf. Dorsey v. United States,
132 S. Ct. 2321, 2335 (2012) (FSA applies to defendants who committed their
offenses before the FSA’s effective date but were sentenced after that date).

      Accordingly, the judgment is affirmed. Counsel’s motion to withdraw is
granted.
                     ______________________________




                                         -2-